******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    KENNETH J. OTTO, SR. v. COMMISSIONER
              OF CORRECTION
                 (AC 36376)
                Gruendel, Beach and Borden, Js.
    Argued September 15—officially released November 10, 2015

  (Appeal from Superior Court, judicial district of
              Tolland, Sferrazza, J.)
  David J. Reich, for the appellant (petitioner).
  Timothy J. Sugrue, assistant state’s attorney, with
whom, on the brief, were Gail P. Hardy, state’s attor-
ney, and Angela R. Macchiarulo and Kelly Masi, senior
assistant state’s attorneys, for the appellee
(respondent).
                         Opinion

  GRUENDEL, J. The petitioner, Kenneth J. Otto, Sr.,
appeals from the judgment of the habeas court denying
his amended petition for a writ of habeas corpus. He
claims that the court improperly concluded that he had
not established that his trial counsel and his appellate
counsel rendered ineffective assistance. We affirm the
judgment of the habeas court.
  This case involves the murder of an exotic dancer
in 2007. As recounted by our Supreme Court in the
petitioner’s direct appeal, ‘‘[t]he victim, who was last
seen on the afternoon of March 14, 2007, worked as a
dancer at Kahoots, an exotic dance club located in
Vernon, where the [petitioner] was a frequent patron
up until the time that the victim disappeared. Beginning
several weeks prior to the victim’s disappearance, the
[petitioner] and the victim initiated a personal relation-
ship outside of her work at Kahoots. . . . On the after-
noon of March 14, 2007, the victim left her parents’
house, where she and her boyfriend lived, indicating to
her boyfriend that she was going to work and meeting
up with a client who owned a large parcel of property
and drove a black truck. The victim did not show up
for work that evening, nor did she return home that
night, and no one from her family had any further con-
tact with her after she left the house that afternoon.
   ‘‘The victim’s family, after becoming concerned about
the lack of contact from her, filed a missing persons
report with the East Hartford police department on
March 16, 2007. Upon investigation of the missing per-
sons report, the police identified the [petitioner] as an
individual who potentially had information regarding
the then missing victim, on the basis of a voice mail
that the [petitioner] had left for the victim prior to her
disappearance, and a telephone call that the [petitioner]
had made to the victim’s house telephone number after
her disappearance. First, the victim’s family discovered
a voice mail on the victim’s cell phone from ‘Kenny’
that was left on the morning of March 14, 2007, stating
that the caller wanted to get together with the victim.
Second, the [petitioner] had telephoned the victim’s
house telephone on March 17, 2007, and when the vic-
tim’s mother answered, the [petitioner] said: ‘Shamaia,
call your mom and dad. They [are] worried about you.’
He would not identify himself and hung up when the
victim’s mother asked who was calling, but the [peti-
tioner] did identify himself when the victim’s father
returned the call to the number revealed by the caller
identification feature on the house telephone. The [peti-
tioner] also spontaneously, and without explanation,
stated to the victim’s father during this call that he had
a physical problem that rendered him unable to be
sexually active.
  ‘‘The victim’s family provided the police with the
information about these calls placed by the [petitioner],
and Raymond Cheverier, an East Hartford police offi-
cer, followed up with the [petitioner] to see if he had
any information about the then missing victim. After
being informed that the victim had been reported miss-
ing, the [petitioner] told Cheverier that he had given
the victim a ride to another Kahoots exotic dance club
located in East Hartford around 4:30 p.m. on March 14,
2007, but had not seen her since, and that he was sick
that evening and had stayed in bed for the next three
days. The [petitioner] also stated that the victim had
told him that she intended to stay with a female friend
for a few days.
   ‘‘On March 21, 2007, investigators from the East Hart-
ford police department went to the [petitioner’s] house
and asked to speak with the [petitioner] . . . . Prior
to leaving for the police station, unprompted by the
investigators, the [petitioner] stated to Donald Olson,
an investigator: ‘It’s sad . . . about Mya,’ but did not
elaborate further on that statement. During the subse-
quent interview at the police station, the [petitioner]
gave the investigators an account of his personal rela-
tionship with the victim and his interactions with her
on the night of March 14, 2007, which was memorialized
in a sworn statement that eventually was read to the
jury at trial. In that statement, the [petitioner] again
indicated that he had picked up the victim in the after-
noon of March 14, 2007, and had dropped her off at the
Kahoots in East Hartford at her request, but denied any
knowledge of what had happened to her after that time.
   ‘‘On March 21, 2007, the police also discovered that
the [petitioner] owned a seventy-five acre parcel of
undeveloped land in Stafford (Stafford property).
Thereafter, on March 23, 2007, the East Hartford police
traveled to the Stafford property to search for the miss-
ing victim, during which time detectives entered the
property and searched an unlocked camper/trailer
(trailer) and the other unsecured areas they discovered
on the property that were large enough to conceal a
body. The police also conducted a helicopter flyover
of the Stafford property at that time, during which they
photographed the site and observed the trailer, two
sheds, a fire pit, some tractors, and footprints and tire
tracks in the snow that had fallen on March 16, 2007.
The police did not find the victim on the property, but
observed that the fire pit was not snow covered.
  ‘‘Continuing their investigation, the police again
sought to speak with the [petitioner] . . . on April 7,
2007 . . . . After engaging the [petitioner] in a casual
conversation about his interactions with the victim, the
officers suggested that they visit some of the places the
[petitioner] had visited with the victim on March 9,
2007. The [petitioner] . . . informed the officers that,
on March 9, 2007, the victim had expressed a desire to
obtain her high school equivalency diploma and to
attend cosmetology school. The [petitioner] indicated
that he had given the victim $500 on that date to help
her attain this goal. He also informed the officers that
he had discussed his erectile dysfunction with the vic-
tim on March 9, 2007, and that he was unable to perform
sexually with her.
  ‘‘Although the [petitioner] seemed to be forthcoming
with information requested by the officers up to that
point in the conversation, when the officers began ask-
ing the [petitioner] about his interactions with the vic-
tim on March 14, 2007, he became ‘slightly agitated.’
Additionally, when confronted with information con-
cerning the victim’s cell phone records, the [petitioner]
acknowledged that he owned property in Stafford, but
continued to maintain that he had never brought the
victim there. The police then asked to perform a consent
search of the truck the [petitioner] had used when driv-
ing the victim around, to which the [petitioner] agreed.
   ‘‘The officers and the [petitioner] then returned to
the [petitioner’s] house, where the truck was located,
performed the consent search of the truck, and found
.40 caliber ammunition, .357 caliber ammunition and
.38 caliber ammunition in a locked gun safe located
between the two front seats. After completing the con-
sent search of the truck, the officers discussed arrange-
ments for a consent search of the [petitioner’s] Stafford
property . . . . On April 8, 2007, officers from the East
Hartford police department, with the help of four teams
of Connecticut state police cadaver dogs, executed a
consent search of the Stafford property, during which
two of the cadaver dog teams alerted on a large fire
pit located in a large clearing on the property, exhibiting
behavior indicating the presence of human remains.
Shortly after the dogs alerted on the fire pit, the [peti-
tioner] revoked his consent to continue the search, and
both the East Hartford police and the state police offi-
cers left the Stafford property.
   ‘‘On the basis of the results from the consent search
on April 8, 2007, the East Hartford police sought and
obtained search and seizure warrants for the [petition-
er’s] truck, which they executed on April 12, 2007, and
his Stafford property, which they executed on April 16,
2007. The search of the . . . Stafford property, which
began on April 16, 2007, lasted approximately four days
and yielded numerous items of evidentiary value. First,
when police arrived to execute the warrant, they found
that the [petitioner] had dragged the trailer from the
primary trailer site, where they had observed it during
the April 8, 2007 consent search, down to the secondary
site near the large fire pit, and that the living portion
of the trailer had been ripped from the frame and
burned. The police also observed the [petitioner]
operating a backhoe, digging a hole in which he could
bury the remains of the trailer. Furthermore, after exca-
vating the dirt and ash from the large fire pit in the
secondary site, the police discovered several pieces of
human tissue, numerous bone fragments and teeth, a
portion of a human foot, a set of keys that were later
determined to belong to the victim, two .40 caliber shell
casings and a .38 Special caliber hollow point bullet.
The police also recovered a third .40 caliber spent shell
casing near, but not in, the large fire pit. The police
continued the search of the property with the primary
trailer site, from which they recovered an empty
Cheetos bag, a Clorox Ready-Mop with traces of human
blood on the handle and mop head, a six foot by two
foot piece of carpet with a four foot by one foot human
bloodstain (carpet piece), and a vacuum cleaner bag
that contained several pieces of plastic and linoleum,
both of which also had traces of human blood.
   ‘‘On April 20, 2007, before the police had informed
the [petitioner] that they had recovered the shell casings
and the bullet from the large fire pit, the [petitioner’s]
attorney contacted Olson, asking him to come take the
[petitioner’s] guns for testing and safekeeping. Among
the guns seized from the [petitioner’s] locked gun safe
were a .357 caliber revolver, a .38 Special caliber
revolver and a .40 caliber semiautomatic pistol that had
been disassembled and was missing its barrel when it
was surrendered. When asked if he knew what had
happened to the missing barrel, the [petitioner] told
Olson that he had lost it.
   ‘‘The items recovered from the . . . Stafford prop-
erty and the guns were then submitted for forensic
testing. The tissue samples, bone fragments and charred
remains of the human foot taken from the large fire pit
were all tested for DNA evidence and were confirmed
as the remains of the victim. After conducting DNA
analysis of the bloodstains from the mop and the pieces
of plastic and linoleum found in the vacuum cleaner
bag recovered from the primary trailer site, the forensic
analysts were able to confirm that the blood on all of
these items also had come from the victim. With regard
to the bloodstain on the carpet piece, the forensic ana-
lysts were able to confirm that a four foot by one foot
continuous section of it was stained with human blood,
but because the carpet piece had been soaked by heavy
rains prior to its recovery by police, the analysts were
unable to generate a DNA profile from that, and were
therefore unable to confirm that the blood on the carpet
piece had come from the victim.
   ‘‘Edward T. McDonough, deputy chief medical exam-
iner for the state, testified that the remains recovered
from the fire pit had a gasoline type odor. He also
testified that nothing was found in the tissue sample
during the toxicology screening, but based on the fact
that the specimen submitted for testing had been
exposed to high levels of heat, a negative test result
did not conclusively establish that there were no drugs
or alcohol in the victim’s body at the time of her death.
McDonough further testified that, because of the frag-
mentary and burned condition of the remains, it was
impossible to determine the cause or the manner of
death.
   ‘‘Albert Harper, a forensic anthropologist and direc-
tor of the Henry C. Lee Institute of Forensic Science,
testified that he was asked to examine the bone frag-
ments recovered from the large fire pit as a consultant
with the medical examiner’s office. He indicated that
the bones exhibited characteristics of having been burnt
in ‘a very hot fire.’ He testified further that the level of
cremation of the remains was close to that of commer-
cial cremation, would have required ‘[l]ots of wood’ and
consistent temperatures of 1500 to 2000 degrees over
the course of many hours, possibly spanning as many
as several days. Although, like McDonough, Harper indi-
cated that he could not determine whether there had
been any trauma to the bones prior to the cremation
because the fire process caused significant fragmenta-
tion of the bones, he was able to determine, based on
the fact that the skin and a portion of the muscle tissue
on the remains of the foot recovered were still intact,
that the victim had been dead for approximately one
month prior to the discovery of the remains.
  ‘‘Beyond the scientific findings he made on the basis
of his examination of the bone fragments that left him
unable to point to any physical evidence to indicate
that the victim had been the subject of a homicide,
Harper, nevertheless, further testified that, in his experi-
ence, ‘a body that has been deliberately cremated is
indicative of someone wanting to make sure that that
body is not found, and that would suggest that it’s a
homicide. . . . Based upon all the cases I’ve ever been
associated with, when somebody tries to hide a body
this way, it’s because there was a homicide. There’s a
reason to hide it. . . . Someone went to a lot of trouble
to dispose of this body.’
   ‘‘Finally, with regard to ballistics evidence, Edward
Jachimowicz, supervisor of the firearms and tool mark
section of the state police forensics laboratory, testified
that the bullet that had been recovered from the large
fire pit was a .38 Special caliber bullet that could have
been fired from either a .38 Special caliber revolver
or a .357 caliber revolver, but that the bullet was too
damaged to determine conclusively that it had been
fired from either of the revolvers that the [petitioner]
had surrendered. He further testified that, although the
.40 caliber semiautomatic pistol the [petitioner] had
surrendered was missing its barrel, and thus was not
functional when surrendered, Jachimowicz was able to
perform a test fire of the pistol using a replacement
barrel from the state police reference collection. From
this test fire, Jachimowicz was able to compare the
breech face marks and the firing pin impressions along
with the extractor marks on the test fired shell casings
to the .40 caliber shell casings found at the . . .
Stafford property. On the basis of this comparison, Jach-
imowicz testified that it was his opinion that the three
spent shell casings recovered from the Stafford prop-
erty had been fired by the .40 caliber pistol that the
[petitioner] had surrendered.’’ (Footnotes omitted.)
State v. Otto, 305 Conn. 51, 54–64, 43 A.3d 629 (2012).
   On that evidence, the jury found the petitioner guilty
of murder in violation of General Statutes § 53a-54a and
two counts of tampering with evidence in violation of
General Statutes § 53a-155 (a) (1). Id., 53. The trial court
rendered judgment accordingly and sentenced the peti-
tioner to a total effective term of sixty years incarcera-
tion. Id., 64. From that judgment, the petitioner
appealed to our Supreme Court, claiming that (1) the
evidence adduced at trial was insufficient to prove spe-
cific intent to commit murder and (2) certain statements
made during the prosecutor’s closing argument improp-
erly shifted to the petitioner the burden of proof regard-
ing his intent, thereby depriving him of a fair trial. Our
Supreme Court rejected those claims and affirmed the
judgment of conviction. Id., 81.
  This habeas action followed. The petitioner’s July
12, 2013 amended petition for a writ of habeas corpus
contained two counts, alleging ineffective assistance
of trial counsel and ineffective assistance of appellate
counsel, respectively. Following a trial, the habeas
court denied the petition. The court subsequently
granted certification to appeal from that judgment to
this court.
   Before considering the specific claims presented by
the petitioner, we first note the well established parame-
ters of our review. ‘‘In a habeas appeal, this court cannot
disturb the underlying facts found by the habeas court
unless they are clearly erroneous, but our review of
whether the facts as found by the habeas court consti-
tuted a violation of the petitioner’s constitutional right
to effective assistance of counsel is plenary. . . . To
succeed on a claim of ineffective assistance of counsel,
a habeas petitioner must satisfy the two-pronged test
articulated in Strickland v. Washington, 466 U.S. 668,
687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). . . . [F]or
a petitioner to prevail on a claim of ineffective assis-
tance of counsel, he must show that counsel’s assis-
tance was so defective as to require reversal of [the]
conviction . . . . That requires the petitioner to show
(1) that counsel’s performance was deficient and (2)
that the deficient performance prejudiced the defense.
. . . To satisfy the performance prong . . . the peti-
tioner must demonstrate that his attorney’s representa-
tion was not reasonably competent or within the range
of competence displayed by lawyers with ordinary train-
ing and skill in the criminal law. . . . [A] court must
indulge a strong presumption that counsel’s conduct
falls within the wide range of reasonable professional
assistance; that is, the [petitioner] must overcome the
presumption that, under the circumstances, the chal-
lenged action might be considered sound trial strategy.’’
(Citations omitted; internal quotation marks omitted.)
Mukhtaar v. Commissioner of Correction, 158 Conn.
App. 431, 437–38, 119 A.3d 607 (2015).
                              I
   The petitioner first claims that the habeas court
improperly concluded that he failed to sustain his bur-
den of proof in demonstrating ineffective assistance of
trial counsel. He contends that his trial counsel, Attor-
ney Edward Gavin, rendered deficient performance in
cross-examining Harper. More specifically, he argues
that Gavin’s line of questioning induced Harper to opine
that the victim’s death was the result of a homicide.
We do not agree.
   The following additional facts are relevant to this
claim. At trial, the state introduced the testimony of
the medical examiner, who testified that it was impossi-
ble to determine the cause or the manner of the victim’s
death. The state thereafter called Harper as an expert
witness. Harper had visited the Stafford property and
had examined the remains of the victim’s body. In his
trial testimony, Harper testified, inter alia, that an analy-
sis of the bone fragments recovered from the fire pit
on the Stafford property indicated that they likely had
been burnt at temperatures of 1500 to 2000 degrees
over the course of many hours, if not days. Harper also
testified that the condition of those remains indicated
that the victim had been dead for approximately one
month prior to their discovery.
  During cross-examination, Gavin questioned Harper
on whether there was any evidence with respect to
certain causes of death. The following colloquy tran-
spired:
  ‘‘[Gavin]: . . . And in regard to the examination of
this specific evidence, Dr. Harper, were you able to
make any determination whether or not the remains
that you reviewed [indicated] that individual was sub-
ject to a gunshot?
  ‘‘[Harper]: I saw nothing that would have suggested
that there was a gunshot.
  ‘‘[Gavin]: How about a stabbing?
  ‘‘[Harper]: Nothing that would suggest that.
  ‘‘[Gavin]: Okay. Now, how about a drug overdose?
  ‘‘[Harper]: Absolutely no way I would ever know that.
  ‘‘[Gavin]: Okay. How about a natural cause of death?
  ‘‘[Harper]: Absolutely no way I would ever know that.
  ‘‘[Gavin]: How about a suicide?
  ‘‘[Harper]: No way that I could possibly tell that.
   ‘‘[Gavin]: Sir . . . the analysis you conducted based
on your radiographic studies, your microscopic studies,
you were unable to determine whether or not there was
a difference between the fracture sites that were caused
as a result of heat versus fracture sites that were caused
as a result of trauma. Is that correct?
   ‘‘[Harper]: Given the enormous amount of destruction
of the skeleton, and this is almost the equivalent of a
commercial cremation, the fact that we could identify
anything at all I thought was pretty remarkable, let
alone seeing trauma, because the pieces are simply
fragmented so totally.
  ‘‘[Gavin]: Hundreds of very small little tiny pieces.
  ‘‘[Harper]: Hundreds of little pieces.
  ‘‘[Gavin]: And, doctor, I take it, then, you would not
be able to opine as to the cause of death of [the victim].
  ‘‘[Harper]: No.
  ‘‘[Gavin]: Okay. And you wouldn’t be able to opine
in regard to the manner of [her] death.
  ‘‘[Harper]: Not based upon the physical remains, no.
  ‘‘[Gavin]: Or even the location of her death. I know
the remains were recovered—
  ‘‘[Harper]: Yes. Yes, I can offer an opinion.
  ‘‘[Gavin]: Okay.
  ‘‘[Harper]: Based upon my experience that a body
that has been deliberately cremated is indicative of
someone wanting to make sure that [the] body is not
found, and that would suggest that it’s a homicide.’’
    The petitioner now contends that his counsel ren-
dered deficient performance by ‘‘induc[ing]’’ that latter
response. His claim is unavailing, as Gavin testified
during the habeas trial that he asked the foregoing ques-
tions mindful that the medical examiner already had
testified that it was impossible to determine the cause
or manner of the victim’s death. For that reason, Gavin
indicated that he ‘‘was trying to track with [Harper]
what the testimony was from the medical examiner in
regard to the autopsy report.’’1 Gavin testified that he
‘‘was incredulous’’ when Harper offered his opinion as
to the manner of the victim’s death. As he explained,
‘‘I didn’t think there was a basis for that opinion because
it flew in the face of the testimony of the medical exam-
iner. [Harper’s] a forensic anthropologist; he’s not a
medical examiner. And I just thought his opinion was
just way out of his area of expertise.’’
  In its memorandum of decision, the court specifically
credited that testimony, finding that ‘‘[b]ecause the
medical examiner had eliminated the possibility of
ascertaining the method of demise from [the victim’s]
remains, [Gavin] understandably thought that Harper
would echo that opinion . . . .’’ It is axiomatic that, as
an appellate court, we do not reevaluate the credibility
of testimony. ‘‘The habeas judge, as the trier of facts,
is the sole arbiter of the credibility of witnesses and
the weight to be given to their testimony.’’ (Internal
quotation marks omitted.) Joseph v. Commissioner of
Correction, 117 Conn. App. 431, 433, 979 A.2d 568, cert.
denied, 294 Conn. 906, 982 A.2d 1080 (2009). We there-
fore refuse to disturb that credibility determination. On
our review of the colloquy between Gavin and Harper,
we concur with the court’s conclusion that Harper’s
opinion testimony as to the manner of death was an
unexpected departure from the testimonial and docu-
mentary evidence submitted earlier by the medical
examiner.
    Moreover, Gavin immediately challenged Harper’s
opinion testimony regarding the manner of death. Gavin
elicited testimony from Harper indicating that his opin-
ion was a personal one, rather than one that was based
on a reasonable degree of medical certainty, and that
‘‘[t]here’s no way of telling’’ if the death occurred where
the remains were found. Under questioning from Gavin,
Harper also conceded that he was unable to point to
any physical evidence indicating that the manner of
death was a homicide. In light of the foregoing, we
cannot conclude that the petitioner’s trial counsel ren-
dered deficient performance during the cross-examina-
tion of Harper.
                            II
   The petitioner also contests the court’s conclusion
that he failed to demonstrate ineffective assistance of
appellate counsel. The petitioner claims that his appel-
late counsel, Adele V. Patterson, was deficient in failing
to challenge the denial of his motion to suppress. We
disagree.
  Prior to trial, the petitioner filed a motion to suppress
related to the warrantless search of the Stafford prop-
erty on March 23, 2007. During the suppression hearing,
the petitioner conceded that no physical evidence was
obtained as result of that search. Instead, he sought to
suppress photographs and observations made by the
police at that time.2 The court subsequently denied the
substance of that motion, concluding, inter alia, that
the search was justified under the emergency doctrine.3
The court nevertheless suppressed the photographs
taken by police, ruling that they were beyond the scope
of the emergency search of the property.
   At the habeas trial, Patterson explained her decision
not to challenge that determination on appeal. She testi-
fied that she initially considered challenging the denial
of the motion to suppress and conducted legal research
thereon. Patterson ultimately made the strategic deci-
sion not to pursue such a claim on appeal for multiple
reasons. First, she considered it to be ‘‘a pretty big
longshot of a suppression issue,’’ as it was ‘‘pretty rea-
sonable’’ to conclude that the emergency doctrine
applied.4 Second, Patterson ‘‘did additional analysis
with respect to what [the police] located on the property
at that point in time and whether . . . it was worth it
to make that claim because what they found at that
time was pretty minimal . . . .’’ Third, Patterson
emphasized that ‘‘the most incriminating evidence in
the case’’ was obtained during a subsequent search of
the property conducted pursuant to a valid warrant.
   As the court noted in its memorandum of decision,
the petitioner at the habeas trial produced no expert
testimony critical of Patterson’s strategic decision. In
rejecting the petitioner’s claim of ineffective assistance,
the court reasoned that Patterson’s ‘‘research and
review of the record demonstrated that the trial court’s
decision to admit the evidence derived from that search
was factually supported and legally unassailable. She
made the tactical decision to omit this weak issue
because success was improbable, it would detract from
stronger issues, and the evidence obtained by that
search played a very small part in the state’s case against
the petitioner.’’
   On appeal, the petitioner ‘‘must overcome the pre-
sumption that, under the circumstances, the challenged
action might be considered sound [appellate] strategy.’’
(Internal quotation marks omitted.) Mukhtaar v. Com-
missioner of Correction, supra, 158 Conn. App. 438;
see also Alterisi v. Commissioner of Correction, 145
Conn. App. 218, 227, 77 A.3d 748 (tactical decision of
appellate counsel not to raise particular claim ordinarily
matter of appellate tactics and not evidence of incompe-
tency), cert. denied, 310 Conn. 933, 78 A.3d 859 (2013).
The petitioner has not done so. On the facts of this
case, in which (1) the victim recently had been reported
missing, (2) she had informed her boyfriend on the date
of her disappearance that ‘‘she was going to work and
meeting up with a client who owned a large parcel of
property and drove a black truck’’; State v. Otto, supra,
305 Conn. 54; and (3) the petitioner had provided the
police with a sworn statement indicating that he had
been with the victim on that date, Patterson reasonably
could conclude that a challenge to the application of
the emergency doctrine to enter the petitioner’s sev-
enty-five acre parcel would be unsuccessful. Perhaps
more significantly, none of the highly incriminating evi-
dence of the petitioner’s guilt was obtained as a result
of the March 23, 2007 search. For those reasons, we, like
the habeas court, decline to second-guess Patterson’s
tactical decision not to pursue a challenge to the denial
of the petitioner’s motion to suppress. See Watson v.
Commissioner of Correction, 111 Conn. App. 160, 169,
958 A.2d 782 (‘‘a habeas court will not, with the benefit
of hindsight, second-guess the tactical decisions of
appellate counsel’’), cert. denied, 290 Conn. 901, 962
A.2d 128 (2008). Accordingly, the petitioner’s ineffective
assistance of appellate counsel claim fails.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Gavin also testified that the autopsy report ‘‘was incredibly favorable to
[the petitioner] because the autopsy report could not describe the cause of
death, could not describe the manner of death, could not describe the time
of death.’’
   2
     As the petitioner’s trial counsel indicated to the court, ‘‘I’m certainly not
going to try to create something magical to say that there was a ton of
evidence seized that day. . . . Your Honor, there wasn’t anything seized
that I’m aware of. . . . There were photographs taken and observations
made, and that’s what we’re challenging.’’
   3
     ‘‘The emergency doctrine . . . is rooted in the caretaking function of
the police. The purpose of the emergency doctrine is to allow the police to
make a warrantless entry to render emergency aid and assistance to a person
whom they reasonably believe to be in distress and in need of that assistance.
. . . The police must have reason to believe that life or limb is in immediate
jeopardy and that the intrusion is reasonably necessary to alleviate the
threat.’’ (Citations omitted; internal quotation marks omitted.) State v. Ken-
drick, 314 Conn. 212, 230, 100 A.3d 821 (2014).
   4
     With respect to the emergency doctrine, Patterson emphasized that, at
the time of the March 23, 2007 search, ‘‘the police were still within a pretty
short time of this person having been reported missing,’’ and that they
‘‘thought that she might still be alive [and] had information at that point
. . . that [the petitioner] had been with her.’’